Citation Nr: 0400319	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-21 037	)	DATE
	)
	)


THE ISSUE

Whether the 30 percent attorney fee stipulated in a May 1, 
1997, attorney-fee agreement is reasonable.



REPRESENTATION

Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on its own motion, pursuant to 38 U.S.C.A. § 
5904(c)(2) (West 2002), to review the reasonableness of a May 
1, 1997 fee agreement between the veteran and his attorney 
for representation before the U.S. Court of Appeals for 
Veterans Claims (Court) and the Department of Veterans 
Affairs (VA).

In a March 1997 decision, the Board denied a claim for an 
earlier effective date for a grant of service connection for 
a psychiatric disability.  The veteran appealed the Board 
decision to the Court.  In February 1998, the parties 
submitted to the Court a joint motion to vacate the March 
1997 Board decision and to remand the appeal to the VA.  The 
Court granted the motion in an order dated in February 1998.  
On remand, in a decision dated in August 1998, the Board 
determined that there was clear and unmistakable error in the 
May 1981 rating decision and that the veteran was entitled to 
an earlier effective date of January 20, 1981 for service 
connection for a psychiatric disorder.  A September 1998 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri, granted past-due benefits in the amount of 
$206,017.00, based on the August 1998 Board decision.  In an 
April 1999 decision, the Board found that the appellant's fee 
of 30 percent of past-due benefits was unreasonable, and 
reduced the appellant's fee to 20 percent of past due 
benefits.  The appellant appealed this decision to the Court.  
In a June 2001 decision, the Court reversed the Board's April 
1999 decision to the extent that it reduced the appellant's 
fee below the 30 percent of past-due benefits called for in 
the May 1, 1997 attorney-fee agreement.  The Secretary sought 
reconsideration of the Court's decision.  In a February 2002 
Order, the Court denied the Secretary's motion for 
reconsideration.

The Board notes that the Court affirmed the April 1999 Board 
decision to the extent that it found that the May 1, 1997 
attorney-fee agreement was excessive and unreasonable for 
providing that the client agreed that there would be no 
offset of a percentage amount of past-due benefits by the 
amount of attorney fees awarded by the Court under the 
provisions of the Equal Access to Justice Act (EAJA).  In its 
June 2001 decision, the Court affirmed the Board's finding 
that the appellant attorney was not entitled to retain the 
EAJA award.  The appellant appealed this portion of the 
Court's June 2001 decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit).  In a May 2003 
decision, the Federal Circuit determined that it did not have 
jurisdiction to consider the appellant's appeal and dismissed 
the appeal.  The appellant petitioned the Federal Circuit for 
panel rehearing and for rehearing en banc.  In July 2003, the 
Federal Circuit denied the appellant's petitions.  
Consequently, the appellant attorney is reminded that the 
veteran is entitled to reimbursement of the EAJA fees that 
had been paid to the appellant's attorney.


FINDING OF FACT

The 30 percent attorney fee stipulated in a May 1, 1997, 
attorney-fee agreement is reasonable.

CONCLUSION OF LAW

The May 1, 1997, attorney fee agreement, to the extent that 
it awarded 30 percent of past-due benefits payable for 
services rendered on the veteran's behalf before VA in 
connection with a claim for an effective date earlier than 
February 12, 1993, for a grant of service connection for a 
psychiatric disorder, based on clear and unmistakable error 
in a rating decision of May 6, 1981, is not excessive or 
unreasonable.  38 U.S.C.A. § 5904(C)(2) (West 2002); 38 
C.F.R. § 20.609(e) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if both of the following 
conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; and (2) the attorney was retained not later than 
one year following the date that the Board decision with 
respect to the issue or issues involved was promulgated.  In 
this case, both conditions have been satisfied in that there 
was a March 1997 final Board decision; and the attorney was 
retained on May 1, 1997, within one year of the March 1997 
Board decision.  Accordingly, the criteria for charging and 
being paid a fee in this case have been met.

The May 1, 1997 written attorney-fee agreement at issue 
provides that the client agrees to pay a fee equal to 30 
percent of the total amount of any past-due benefits awarded 
to the client.  

The fees permitted for services of an attorney must be 
"reasonable."  38 C.F.R. § 20.609(e).  Attorney fees may be 
based on a fixed fee, hourly rate, a percentage of benefits 
recovered, or a combination of such bases.  38 C.F.R. § 
20.609(e).  Factors considered in determining whether fees 
are reasonable include: (1) the extent and type of services 
the representative performed; (2) the complexity of the case; 
(3) the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  38 
C.F.R. § 20.609(e).  The regulations provide that fees which 
total no more than 20 percent of any past-due benefits 
awarded will be presumed to be reasonable.  38 C.F.R. § 
20.609(f).

In the June 2001 Court decision described in the introduction 
above, the Court noted that the Board's April 1999 Board 
decision found that the case was complex; that the attorney 
was quite competent; that the attorney achieved a great deal 
of success for his client; that the amount awarded was a very 
large sum; and that the payment of fees was contingent upon 
the results achieved.  The Court held that pursuant to 38 
U.S.C. § 7263, the 30 percent contingency fee contemplated by 
the fee agreement entered into by the appellant and his 
client was not "excessive or unreasonable."  Accordingly, 
the 30 percent attorney fee stipulated in the May 1, 1997, 
attorney-fee agreement is reasonable.


ORDER

The 30 percent attorney fee stipulated in a May 1, 1997, 
attorney-fee agreement is reasonable.



                    
_________________________________________________
	U. R. POWELL 
Veterans Law Judge,  Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION CONCERNING THE REASONABLENESS OF YOUR 
FEE AGREEMENT

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision concerning the reasonableness of your agreement for fees 
for representation before the Department of Veterans Affairs (VA). If you 
are satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with the Board's decision, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

None of these things is mutually exclusive - you can do all four at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States of Appeals for Veterans Claims?  Send 
your Notice of Appeal to the court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1000 --20.1003. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 



VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 1
 CONTINUED




How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested. You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board. Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 




VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 
2




